DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the amendment filed on 04/19/2021.  Examiner acknowledged that claims 1-12 are amended; claims 13-14 are canceled.  Currently, claims 1-12 are pending.
Response to Arguments
Applicant's arguments (see Remarks filed 04/19/2021) have been fully considered but they are not persuasive.
Regarding Claim 1, applicant argues in (p.10) that Seiki fail to disclose or suggest that the correcting variables are generated by a headlamp as claimed.  This argument is not persuasive.
Examiner disagrees with this assessment because Seki indicated in [0011] that controller (228) controls the driving circuit (230), leveling actuator (226), swivel actuator (222) and shade motor (221) to form the different light distribution patterns in Fig. 23.  It is implied that the controlling of (228) is generating correcting variables based on the control signal from controller (302).  This concept is similar to the functionality as stated in [0011] of the instant application. Seki’s controller (302) provides controller (228) in the headlamp with information for forming the light distribution or traffic pattern.  It is the headlamp that generates the corrective variables ([0011] adjustments of actuators up/down/left/right) via the controlling of controller (228) to control the actuators and shade rotations.  The term “correcting variables” is broad and therefore can include signals that are interpreted by controller (228) to output vertical, horizontal adjustment of the actuators, and rotation of the shade of the headlamp.  Similarly, output controller (21) in Fig. 1 can generate actual signal controlling of which LED to turn On/Off; [0034] “LED drive circuit configured to turn on individually each of the first and the second white LEDs; and at least one output controller configured to control the at least one LED drive circuit in accordance with the light distribution data output from the headlight controller”) to be driven by the LED driver circuit so that appropriate lighting pattern is outputted (Figs. 2-4) based on light distribution data received from the system controller (11).  Thus, Seki in fact teaches generating the correcting variables by the headlamp as claimed.  Accordingly, the rejection of claim 1 over Seki is maintained.

Regarding Claim 1, Applicant argues in (p.13) that the headlamp itself generates the correcting variables as well as controlling the actuators with the explanation in (p.11) that “control unit S does not tell the headlamp how to set the actuators rather it is the headlamp that makes such calculation or determination (by generating correcting variables) and controlling the actuators accordingly.”  Applicant cited [0011] “In contrast to control units known from the state of the art, the control unit S according to the invention does not generate any concrete electrical correcting variables or control variables that act on the actuators of the headlamp and thus lead to the setting of the headlamp…In the headlamp 20, the correcting variables with which the actuators of the headlamp are controlled are then generated in order to control the headlamps so that this result can be achieved.”  This argument is not persuasive.
Examiner disagrees because applicant is hinting that there is a logic/processor circuit within the headlamp to make “calculation or determination”.  However, applicant’s specification does not have support for such a feature. Par [0011] of the specification mentioned “in the headlamp, correcting variables are controlled and generated” but this does not equate to “calculation or determination” as indicated by applicant’s remark above.  [0037] clearly indicates control unit S generates controls signals (Fig. 2: 4 selected areas 1-6) which the matrix headlamps are controlled.  Therefore, there is no support for the headlamp to make “calculation/determination” to adjust X degrees left/right of the 
Claims 2-12 are similarly rejected as they depend on the rejected claim above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki (US 2013/0242100).
Regarding Claim 1, Seki teaches a method for controlling at least one headlamp (Fig. 24: 210), in particular in vehicles ([0012] “vehicle controller 302 providing the lighting controller 228 in the headlight 210”), comprising: at least one of: determining, by a control unit (Fig. 24: 302), a type of light distribution (Figs. 23; [0012] “controller 302 providing the lighting controller 228 in the headlight 210 with information for forming the light distribution patterns”) that is to be generated by the at least one headlamp in order to illuminate a traffic situation (Fig. 23: illumination changes based on traffic), and accepting, by the control unit ([0012] “a navigation system 312 obtaining road information and the like, and outputting such data to the vehicle controller 302”), an input of a type of light distribution ( [0015] “headlight system may prevent the headlight 210 from emitting a glare type light to an oncoming vehicle, a vehicle moving in the forward direction of the subject vehicle and the like, even when the subject vehicle inclines in a longitudinal direction thereof due to the downhill”; Figs. 23c, 23d; NOTE: input of light distribution includes information from sensors 312, 306, 314, 316) that is to be generated by the at least one headlamp in order to illuminate the traffic situation; setting, by the control unit ([0014] “vehicle controller 302 calculating a correction data, so that the headlight system can form the light distribution patterns such that prevent the headlight from emitting a glare type light to oncoming vehicles”), at least one control signal (Fig. 24: output of 302) for the at least one headlamp in order to set the type of light distribution; providing, by the control unit, the at least one control signal via at least one interface (Fig. 24: electrical signal/wire connecting 302 to 228) of the control unit; defining, upon request (Fig. 24: incline angle sensed), by the control unit, at least one area in the traffic situation that can be illuminated by headlamps in which a brightness that deviates ([0014] “form the light distribution patterns such that prevent the headlight from emitting a glare type light to oncoming vehicles”; Fig. 23b Hi to Fig. 23c LHi) from selected light distribution is to be set.
Seki does not explicitly teach in Fig. 24 at least one matrix headlamp; generating, by a headlamp, correcting variables based on the at least one control signal; and controlling, by an actuator of the headlamp, the headlamp based on the correcting variables, wherein the at least one area and the deviating brightness are defined in the at least one control signal.  However, Fig. 1 teaches LED headlamp matrix (20R, 20L) as well as [0007] teaches JP 201131807 having LED headlamp in [0023]; and [0012] teaches “vehicle controller 302 providing the lighting controller 228 in the headlight 210 with information for forming the light distribution patterns”; [0011] “lighting controller 228 controlling the driving circuit 230, the leveling actuator 226, the swivel actuator 222 and the shade motor 221, and thereby forming the above-described light distribution patterns.”  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Seki in order to generate corrective variables (Fig. 22: ST81, ST83; it is obvious that controller 228 in the headlamp interprets the control language from system controller 302 to make adjustment/corrective variables of actuator) in order to control the actuator (vertical/horizontal, and shade revolution adjustments [0011]) and output the light distribution patterns in (Fig. 23) of a matrix headlamp with adaptive driving beam since the matrix headlamp can be individually controlled [0034] and these beam adjustments provide comfort driving light conditions for the vehicle’s driver as well as vehicles around the subject vehicle [0150].  Therefore, the subject matter claimed would have been obvious in view of Seki.

Regarding Claim 2, Seki teaches the method according to claim 1, wherein the at least one area is defined in the control signal by at least one of angle specifications (Fig. 22: ST81), coordinates, lengths, and other geometric variables.

Regarding Claim 3, Seki teaches the method according to claim 1, wherein the brightness in the control signal is defined as a photometric variable (Fig. 22: ST79; [0107] “even when the distance between the subject vehicle Ov and the forward vehicle Fv is very short, beam light A4 may not emit a glare type light to the vehicle Fx by reducing a brightness of the beam light A4 for a low beam”).

Regarding Claim 4, Seki teaches the method according to claim 1, wherein initial information about objects that are detected by means of an image acquisition system (Fig. 24: 306; Fig. 1: 10) are read in via the interface, and wherein the control unit defines, depending on the initial information, at least one initial area in the traffic situation which can be illuminated by the matrix headlamps, in which the brightness that deviates from the selected light distribution can be set (Fig. 23; Fig. 2: area 62 is shaded compared to rest of 61).

Regarding Claim 11, Seki teaches the method according to claim 1, wherein a quantity of areas (Fig. 23: Sp; Fig. 2: LD1-LD3, LD5-LD7) is defined for which control signals are generated, it is obvious that signals are transmitted via an interface/connector) to the matrix headlamp or matrix headlamps (Fig. 24: 14 described JP 201131807 having LED headlamp; Fig. 1: 20R, 20L).

Claims 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seki as applied to claim 4 in view of Roeckl (US 2015/0002014).
Regarding Claim 5, Seki teaches the method with all the limitations as claimed in claim 4.
Seki does not teach the control unit can be used to define, independently of the initial information, at least one second area in the traffic situation, which can be illuminated by the matrix headlamps with a brightness that deviates from the selected light distribution.
Roeckl is in the field of vehicle lighting (abstract) and teaches the control unit can be used to define, independently of the initial information ([0038] “detection means 6 used in the previous embodiments has been described as a camera system”), at least one second area (Fig. 3: left sub-region 12) in the traffic situation, which can be illuminated by the matrix headlamps with a brightness (Fig. 3: illumination 13 is much less than those of sub-region 12 on the right) that deviates from the selected light distribution.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seki with a second area illuminate with a different brightness since different lighting intensity is necessary to draw the driver’s attention to the areas with dynamic wave effect so the driver does not need to pan the overall light distribution [Roeckl 0010] thus road safety is further increased [Roeckl 0007].

Regarding Claim 6, Seki teaches the method with all the limitations as claimed in claim 1.

Roeckl is in the field of vehicle lighting (abstract) and teaches wherein a second piece of information (Fig. 3: left sub-region 12 having objects), of which there is at least one, can be read in via at least one interface ([0038] “detection means 6 used in the previous embodiments has been described as a camera system”), based on which a second area (Fig. 3: left sub-region 12), of which there is at least one, is defined.
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seki with a second area illuminate with a different brightness since different lighting intensity is necessary to draw the driver’s attention to the areas with dynamic wave effect so the driver does not need to pan the overall light distribution [Roeckl 0010] thus road safety is further increased [Roeckl 0007].

Regarding Claim 7, the combination of Seki and Roeckl teaches the method according to claim 1, wherein the control unit is set up to assign priorities to the areas (Roeckl Fig. 2: sub-regions 12 receiving dynamic wave effect as shown in Fig. 3), in particular depending on the initial and/or second information, which forms the basis for defining the areas.

Regarding claim 8, the combination of Seki and Roeckl teach the method according to claim 6, wherein the second piece of information is at least one of: information from a blind spot sensor about a vehicle driving beside the vehicle, about road signs, about a road type, about a change between two light distributions, about a course of the road, and another piece of information (Roeckl Fig. 2: 8; Fig. 3: 8; showing objects in front of vehicle’s direction).

Regarding Claim 9, Seki teaches the method with all the limitations as claimed in claim 1.
Seki does not teach wherein areas that are adjacent to another or overlapping one another, for which a brightness deviation from the selected light distribution is set in the same direction, are combined into one area.
Roeckl is in the field of vehicle lighting (abstract) and teaches wherein areas that are adjacent to another (Fig. 3: sub-regions 12 are next to each other) or overlapping one another, for which a brightness deviation (Fig. 3: 13) from the selected light distribution is set in the same direction, are combined into one area (Fig. 2: 7).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Seki with a second area illuminate with a different brightness since different lighting intensity is necessary to draw the driver’s attention to the areas with dynamic wave effect so the driver does not need to pan the overall light distribution [Roeckl 0010] thus road safety is further increased [Roeckl 0007].

Regarding Claim 10, the combination of Seki and Roeckl teach the method according to claim 3 except for areas overlapping one another, for which a brightness deviation from the selected light distribution is set in a different direction, the area with the lower priority is reduced by the overlapping area.  However, Roeckl teaches dynamic adjustment of lighting regions (Roeckl Fig. 3: 13).  It would have been obvious that these regions can be separate or overlapping each other and the area with lower priority is reduced by the overlapping area having object to draw the driver’s attention to the areas with dynamic wave effect so the driver does not need to pan the overall light distribution [Roeckl 0010] thus road safety is further increased [Roeckl 0007].

Regarding Claim 12, the combination of Seki and Roeckl teach the method according to claim 7 wherein, in the event that the defined quantity of areas for which control signals are generated is smaller than the quantity of de-fined areas (Seki Fig. 23f: Ws smaller than S; Fig. 2: control signal for LD4 is generated rather than for areas of LD1-LD3, LD5-LD7), selecting from all the defined areas for which control signals can be generated for the matrix headlamp or matrix headlamps (Seki Fig. 24: 14 LED headlamp described in JP 201131807; Fig. 1: 20R, 20L) in order to illuminate the traffic situation in these selected areas (Seki Fig. LD4) by means of the matrix headlamps with a brightness (Seki Fig. 2: 62) which deviates from the selected light distribution.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Henry Luong/Primary Examiner, Art Unit 2844